     Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 1 of 11 PageID #:173




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 UNITED STATES OF AMERICA
                                                   No. 18 CR 554
         v.
                                                   Judge Charles R. Norgle
 JOEL ANDRADE, also known as
 “Wedo”


                GOVERNMENT’S SENTENCING MEMORANDUM

         The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits its

sentencing memorandum and asks the Court to sentence defendant JOEL

ANDRADE to a term of imprisonment of 188 months, which is at the bottom end of

the recommended guidelines’ range. As detailed below, such a sentence would be

sufficient, but not greater than necessary, to punish ANDRADE for the offense of

conviction, deter him from committing additional criminal conduct, and protect the

public from further crime. In addition, the government requests that this Court

impose a four-year term of supervised release that includes the conditions specified

below.

I.       Background

         A.    The Offense Conduct

         During the late morning hours of May 28, 2018, a cooperating law enforcement

source (“CS-1”) spoke with Individual B over the phone and asked whether Individual




                                           1
    Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 2 of 11 PageID #:173




B knew anyone who had heroin for sale and Individual B advised CS-1 that defendant

had heroin for sale and told CS-1 to call defendant.

      Later that same afternoon, defendant exchanged text messages, Snapchat

messages and recorded calls with CS-1, who unbeknownst to defendant was

cooperating with law enforcement. During these communications, defendant and CS-

1 discussed having defendant selling 50 grams of heroin to CS-1.

      In particular, at approximately 12:04 p.m., CS-1 engaged in the following

recorded conversation with defendant: 1

      ANDRADE: Yo.
      CS-1:    What’s up it’s [CS-1’s nickname]
      ANDRADE: Hello?
      CS-1:    Yo yo what’s up my nigga.
      ANDRADE: Oh what’s good King.
      CS-1:    This is the hotline the, the trap line.
      ANDRADE: Uh huh…
      CS-1:    Hey umm you got some dog food [heroin]?
      ANDRADE: Yawww
      CS-1:    Shit, what the grammies [grams of heroin] going for?
      ANDRADE: Damn king, I’m charging 80 a gram. It’s rock [hard]
               [unintelligible] not even touched.
      CS-1:    Damn. Even for motherfuckers that wanna grab like 50 [50
               grams], it still be up there [$80 per gram].
      ANDRADE: Nah hell nah.
      CS-1:    Did umm…fuck was I gonna say. I wanna check it out. Let
               me see what it look like. What color is it? Grey or…
      ANDRADE: It’s kind of like…I gotta show you a picture…it’s like
               brownish/beige. Light brown.
      CS-1:    You can send me a Snap [Snapchat photo] of it too, shit…
               just so uhhh…so I can see before I do anything so I can tell
               this nigga what color it is woo woo woo. I used to grab my
               shit [heroin] from the uhhh Trumbulls [faction of the Latin
               King Street Gang] but uh they got some fucked up shit
               right now.
      ANDRADE: Oh, cool, cool, cool.
      CS-1:    But shit send that so I can get that shit ready now.

1     Law enforcements’ interpretations of what was being stated is contained in brackets.
                                           2
   Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 3 of 11 PageID #:173




      ANDRADE: Alright, who you talking about this nigga fuckin umm…
      CS-1:    No I was getting [unintelligible] my shorty 2-4.
      ANDRADE: No I gotchu King, give me a second dog. I’m right here at
               Tire [unintelligible] changing my tire, right quick. Can you
               give me a second and I’ll show you.
      CS-1:    Alright, bet, bet.

      At approximately 12:54 p.m., defendant called CS-1 and told him he was going

to send him a picture; however, the call got disconnected. Defendant then sent CS-1

a text message that read, “I sent you a picture”

      At approximately 1:00 p.m. defendant called CS-1 and asked whether he got

the picture. CS-1 responded, “You send that to my Snapchat?” and defendant

responded, “Ohhh [unintelligible] Snapchat…I sent it to this phone. Look it. Check it

out. I sent you two pictures, dog. I took different kinds, so I let you see both of them.”

CS-1 then instructed defendant to send the picture to CS-1 via Snapchat.

      At approximately 1:17 p.m., CS-1 received a Snapchat message from defendant

with two images of heroin.

      On May 29, 2017, at approximately 11:40 a.m., CS-1 called defendant and had

the following conversation:

      CS-1:    What you on. You good [ready to sell heroin to CS-1]?
      ANDRADE: Yeah, why, what happened?
      CS-1:    Yeah, still seeing if you was trying to do that [sell heroin to
               CS-1] today…uh, what I hollered at you about yesterday.
      ANDRADE: The 50 [50 grams of heroin]?
      CS-1:    Yeah.
      ANDRADE: You for sure dog? Cause I’m not trying to bring it if you’re
               not for sure. You know what I’m saying?
      CS-1:    It’s for sure my nigga. For sure.
      ANDRADE: So how you wanna do this?
      CS-1:    I’m gonna go to Aurora and pick up my check. I should be
               back by like 3 something. 3 if you want to meet me by like
               uh Cicero.

                                            3
   Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 4 of 11 PageID #:173




      ANDRADE: Yeah yeah, just look it. Let me know when you’re ready
               dog. So I could have that shit ready, you know?
      CS-1:    Yeah, on the crown King, this ain’t no bullshit. This weight
               bro, so this ain’t shit to fuck around with.
      ANDRADE: Alright fasho my nigga.

      At approximately 12:00 p.m., CS-1 spoke on the phone with defendant and

asked for 100 grams of heroin, as opposed to the 50 grams initially discussed.

Defendant told CS-1 that that would not be a problem and to let defendant know

when CS-1 was ready.

      At approximately 2:48 p.m., defendant spoke with CS-1 over the phone, and

they agreed to meet in the area of Cicero and Cermak to conduct the heroin

transaction.

      At 4:14 p.m., CS-1 sent defendant a Snapchat message to confirm the price for

the 100 grams, specifically, “Yo, 63 [$63 per gram] good? I got it already.” Defendant

responded, “Why u say tht.” CS-1 then replied, “Waiting on u bro bro.” Defendant

wrote back, “Ok king got u I just left.”

      At about 4:47 p.m., CS-1 called defendant to see where he was at.

      At approximately 5:22 p.m., defendant sent CS-1 a Snapchat message

indicating that he was close by.

      At approximately 5:30 p.m., Individual A began walking around the parking

lot where CS-1 and defendant were going to meet, looking into vehicles and

conducting counter-surveillance. About one minute later CS-1 called defendant and

provided his location in the parking lot to defendant. CS-1 also told defendant that




                                           4
      Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 5 of 11 PageID #:173




CS-1 had seen Individual A, and defendant confirmed that Individual A was there

with defendant.

        At approximately 5:32 p.m., defendant pulled his vehicle into the parking lot

where CS-1 was located and parked several spaces to the south of CS-1. CS-1 then

got out of his car and walked up to defendant’s car and got into the front passenger

seat. Defendant was alone in the driver’s seat. When CS-1 entered defendant’s car,

CS-1 gave $6,300 to defendant, and in return defendant provided 113.3 grams of

heroin to CS-1 in a green tinted plastic bag. CS-1 then requested another package to

wrap the heroin in and defendant subsequently provided to CS-1 a white USPS

package to place the heroin into, which contained a label on the front that displayed

defendant’s name and address.

        Defendant was followed away from the meet location by surveillance units and

started to drive erratically through adjacent parking lots, making U-turns, stopping

abruptly, and conducting what appeared to be counter-surveillance. Defendant

eventually drove across the street to an adjacent parking lot and picked up Individual

A before dropping Individual A off at a separate location and driving alone back to

defendant’s residence.

II.     PSR, Guideline Calculations, and Mandatory Minimum

        The Probation Officer calculated defendant’s offense level as follows:

        24     Base Offense Level (USSG § 2D1.1(a)(5) and (c)(8))
        34     Chapter Four Enhancement (USSG § 4B1.1(b)(2)
        -3     Acceptance of responsibility (§§ 3E1.1(a) & (b))
        31     Total offense level

PSR ¶¶ 12-22.

                                           5
       Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 6 of 11 PageID #:173




         The government agrees with the offense level as calculated in the PSR and

does not have any objections.

         The PSR found that the defendant had eleven criminal history points and a

criminal history category of V. PSR ¶¶ 25-39. However, defendant is a career

offender; therefore, pursuant to USSG § 4B1.1(b), his criminal history category is VI.

PSR ¶¶ 30, 36, 40. The government agrees with and has no objections to this

calculation.

         With an offense level of 31 and criminal history category of VI, defendant’s

advisory guidelines range is 188 to 235 months. PSR ¶ 88. The government agrees

that this is the correct advisory guidelines range and does not have any objections. 2

         The minimum term of imprisonment is five years, pursuant to 18 U.S.C. §§

841(a) and 841(b)(1)(B)(i). PSR ¶ 87.

III.     The Factors Set Forth in 18 U.S.C. § 3553(a) Warrant a Sentence of 188
         Months

         A review of the factors set forth in 18 U.S.C. § 3553(a) makes clear that a

bottom guideline sentence of 188 months’ imprisonment is appropriate here. Such a

sentence is warranted by the history and characteristics of defendant; the seriousness

of the offense and the need to promote respect for the law; to provide just punishment;

and to afford adequate deterrence.

         Defendant’s criminal history started more than a decade ago, in 2006, when

defendant was a 14 year old juvenile and adjudicated delinquent for the offenses of


2If defendant were not classified as a career offender under USSG § 4B1.1(b)(2), his guideline
range would be 70 to 87 months imprisonment.


                                              6
   Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 7 of 11 PageID #:173




unlawful possession of a firearm and possession of a controlled substance. PSR ¶ 28.

Defendant was adjudicated delinquent of one additional offense while a juvenile, for

domestic battery, before moving on to the adult criminal system and being found

guilty of manufacture/delivery 10 grams or more but less than 30 grams of cannabis

in September of 2011, when he was a freshly minted 18 year old adult. PSR ¶¶ 29-30.

Subsequently, between September of 2011 and his December of 2013, defendant was

convicted and sentenced for four misdemeanors and two additional felonies, including

possession of a controlled substance in May of 2011, and armed robbery in December

of 2013, an offense for which defendant was sentenced to six years imprisonment and

for which he was on parole at the time he committed the offense in the instant case.

PSR ¶¶ 31-36, 38.

      Defendant’s prior sentences, including three sentences of imprisonment in the

Illinois Department of Corrections, have done little to deter him from committing

additional crimes. In the nearly 13 years since his first arrest, which resulted in

adjudication or conviction, defendant has received opportunities to better his life and

reform himself but he has failed to take advantage of those opportunities time and

again. Instead, through his continued criminal conduct, defendant has continued to

carelessly risk his freedom and his relationships with those close to him, in particular

his wife and two minor age children, ages 9 and 6, and now finds himself before this

court as a career offender under USSG § 4B1.1.

      Notable for this court to consider are the circumstances of his previous

convictions, in particular his armed robbery conviction, the events of which occurred



                                           7
   Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 8 of 11 PageID #:173




in December of 2013, and for which defendant was convicted and sentenced in June

of 2016. PSR ¶ 36. In particular, according to a Chicago Police Department original

case incident report, defendant was one of a group of subjects who struck the victim

with a baseball bat, and attempted to duct tape and abduct the victim. Government

Exhibit One, at p. 3. During these actions, the victim’s cell phone and state I.D. were

stolen and the victim suffered a fractured skull, bruising about the head and face, a

swollen lip, and a chipped tooth. Government Exhibit One, at pp. 2-3.

      What is also notable and should give this court great pause is defendant’s

consistent and repeated noncompliance while under various sentences of court

supervision or parole, including defendant’s actions in this case, which occurred while

he was on parole for the previously referenced armed robbery conviction. Defendant’s

criminal history and alleged criminal conduct, detailed in the paragraphs 25-58 of the

PSR, is indicative of a lack of respect for the law, lack of respect for the judicial

system, and a lack of respect for the community around him, and demonstrate that

his sale of 113 grams of herein on May 29, 2018, was not a one-off event. A sentence

of 188 months imprisonment, which is at the low end of the career offender guideline

range, will send a strong message to defendant, and other similarly situated

individuals, that the threat posed by the illegal sale of heroin, in particular a sale

conducted by someone with defendant’s criminal history and which involved the sale

of potentially hundreds of user level quantities, is a serious crime that will not be

tolerated.




                                          8
      Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 9 of 11 PageID #:173




        The government acknowledges that defendant has encountered significant

challenges in his life. According to defendant, his childhood was turbulent and

unstable, with both parents suffering from drug and alcohol addiction and being

incapable of adequately providing for defendant and his siblings. PSR ¶ 60-62. As a

result, at the age of seven, defendant and his siblings were placed into DCFS custody

where defendant was raised in different group and foster homes, allegedly witnessing

sexual assaults and violence and suffering physical abuse at the hands of his foster

parents. PSR ¶ 62. Furthermore, after leaving DCFS custody, defendant was

homeless for several years, and in April of 2017, he was shot in the spine and left

paralyzed from the chest down. PSR ¶ 62, 70.

        While these events are mitigating, they do not override the need to protect the

public from defendant’s criminal activities and deter him from committing additional

crimes. While it may have been appropriate to show leniency earlier on in his criminal

career, at the present time the severity and frequency of defendant’s criminal history,

the seriousness of this offense, and his high rate of recidivism justify and warrant a

bottom guideline sentence of 188 months’ imprisonment.

IV.     Supervised Release Conditions

        The government requests that the Court impose a term of supervised release

of four years. The government further requests that defendant be required to comply

with the following mandatory conditions set forth in 18 U.S.C. § 3583(d) and USSG

§ 5D1.3(a):

        • Not commit another federal, state or local offense.

        • Not unlawfully possess a controlled substance.
                                           9
   Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 10 of 11 PageID #:173




      • Cooperate with the collection of a DNA sample if the collection is
        authorized by law.

      The government further recommends the following conditions because they

serve to facilitate supervision by the probation officer, support defendant’s

rehabilitation and reintegration into the community, and promote deterrence and

protect the public:

      • Provide financial support to dependents if financially able.

      • Refrain from knowingly meeting or communicating with any person, whom
        the defendant knows to be engaged, or planning to be engaged, in criminal
        activity, and not knowingly meet or communicate with the following
        persons: Latin Kings

      • Refrain from possessing a firearm, destructive device, or dangerous
        weapon.

      • Remain within the jurisdiction where defendant is being supervised, unless
        granted permission to leave by the court or a probation officer.

      • Report to a probation officer as directed by the Court or a probation officer.

      • Permit a probation officer to visit the defendant at any reasonable time at
        home, at work, at school, at a community service location, and other
        reasonable location specified by a probation officer, and permit confiscation
        of any contraband observed in plain view of the probation officer.

      • Notify a probation officer promptly, within 72 hours, of any change in
        residence, employer, or workplace and, absent conditional or other legal
        privilege, answer inquiries by probation officer.

      • Notify a probation officer promptly, within 72 hours, if arrested or
        questioned by a law enforcement officer.

      In light of the ongoing need to support defendant’s rehabilitation and

reintegration into the community, protect the public, promote deterrence, and ensure

that the probation officer can satisfy his or her duty to remain informed about the

defendant, the government requests that the Court impose the following special
                                         10
     Case: 1:18-cr-00554 Document #: 47 Filed: 09/18/19 Page 11 of 11 PageID #:173




conditions of supervision. These conditions do not involve a deprivation of liberty

greater than reasonably necessary to achieve the statutory goals of supervision:

        • If you have not obtained a high school diploma or equivalent, you shall
          participate in a General Educational Development (GED) preparation
          course and seek to obtain a GED within the first year of supervision.

        • Not enter into any agreement to act as an informer of a law enforcement
          agency without the permission of the court.

        • Pay to the Clerk of the Court $6,300 as repayment to the United States of
          government funds you received during the investigation of this offense. The
          Clerk of the Court shall remit the funds to The Drug Enforcement
          Administration, c/o DEA Fiscal Cashier, 230 S. Dearborn Street #1200,
          Chicago, IL 60604.

V.      Conclusion

        For the reasons set forth above, the government respectfully requests that the

Court sentence defendant to a term of imprisonment of 188 months, which is at the

low end of the sentencing guidelines, and the imposition of the proposed terms of

supervised release.

                                               Respectfully submitted,
                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                        By:    /s/ Aaron R. Bond
                                               AARON R. BOND
                                               Assistant United States Attorney
                                               219 S. Dearborn Street, Fifth Floor
                                               Chicago, Illinois 60604
                                               (312) 353-5300

Dated: September 18, 2019




                                          11
